DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 01 July 2021 has been entered.
Disposition of claims: 
	Claims 4-6 and 15 have been amended.
	Claims 1-3 are cancelled.
	Claims 4-15 are pending.
The cancellation of claims 1-3 has rendered moot the objections to claims 1 and 3 set forth in the last Office action. The objections have been withdrawn.
The cancellation of claims 1-3 as well as the amendments to claims 5 and 15 have overcome the rejections of claims 1, 5, 11, and 14-15 under 35 U.S.C. 103 over Shibanuma et al. (US 2004/0265626 A1) (hereafter “Shibanuma”) in view of Enomoto et al. (JP 2003-017268 A—machine translation relied upon) (hereafter “Enomoto”) set forth in the last Office action; the rejection of claim 12 under 35 U.S.C. 103 over Shibanuma et al. (US 2004/0265626 A1) (hereafter “Shibanuma”) in view of Enomoto et al. (JP 2003-017268 A—machine translation relied upon) (hereafter “Enomoto”) and further in view of Tsai et al. (US 2004/0080476 A1) (hereafter “Tsai”) set forth in the last Office action; and the rejection of claim 12 under 35 U.S.C. 103 over Shibanuma et al. (US 
The cancellation of claims 1-3 has rendered moot the rejections of claims 1 and 3 under 35 U.S.C. 103 over Shibanuma et al. (US 2004/0265626 A1) (hereafter “Shibanuma”) in view of Enomoto et al. (JP 2003-017268 A—machine translation relied upon) (hereafter “Enomoto”) set forth in the last Office action. The rejections have been withdrawn.
The cancellation of claims 1-3 as well as the amendments to claims 5-6 and 15 has overcome the rejections of claims 1, 5-11, and 15 under 35 U.S.C. 103 as being unpatentable over Werner et al. (US 2009/0001327 A1) (hereafter “Werner”) in view of Shibanuma et al. (US 2004/0265626 A1) (hereafter “Shibanuma”) and Enomoto et al. (JP 2003-017268 A—machine translation relied upon) (hereafter “Enomoto”) set forth in the last Office action. The rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
It is noted that this is the same amendment found in the Notice of Allowability of 06 August 2021 and is simply being repeated. 
Authorization for this examiner’s amendment was given in an interview with Emily Y. Shu on 29 July 2021. Please see the interview summary of 06 August 2021 for details.
The application has been amended as follows: 

4. (Currently Amended) An electron transport material comprising any one of the structures of 

    PNG
    media_image1.png
    829
    802
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    805
    913
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    627
    1368
    media_image3.png
    Greyscale
.
the structures of 

    PNG
    media_image1.png
    829
    802
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    805
    913
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    627
    1368
    media_image3.png
    Greyscale
.
6. (Currently Amended) The OLED display panel of claim 5, wherein the laminate further comprises an electron injection layer, wherein a material of the electron injection layer includes an electron transport material and a metal dopant, wherein the electron transport material comprises any one of the structures of 

    PNG
    media_image1.png
    829
    802
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    805
    913
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    627
    1368
    media_image3.png
    Greyscale
.
14. (Currently Amended) The OLED display panel of claim 5, wherein the second electrode is formed of any one of a magnesium silver alloy, silver metal, a silver ytterbium alloy, and a silver rare-earth metal alloy.
15. (Currently Amended) The OLED display panel of claim 5, comprising a first electrode and a second electrode, wherein a laminate comprising a light emitting layer and an electron transport layer is disposed between the first electrode and the second electrode, and a material of the electron transport layer includes an electron transport material comprises any one of the structures of 

    PNG
    media_image1.png
    829
    802
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    805
    913
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    627
    1368
    media_image3.png
    Greyscale
.

Allowable Subject Matter
Claims 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As outlined in the Office action of 01 April 2021, Werner et al. (US 2009/0001327 A1) (hereafter “Werner”) and Shibanuma et al. (US 2004/0265626 A1) (hereafter “Shibanuma”) represent the closest prior art. However, neither reference teach the required substituents of the current claim 4. Nor does the prior art teach further modifying the modified compounds of either Werner or Shibanuma to comprise the required substituents of the current claim 4.
In sum, claims 4-15 are allowable over the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786